Case 3:15-cv-00578-WQH-AGS Document 450 Filed 10/01/19 PageID.40419 Page 1 of 32


   KELLEY DRYE & WARREN LLP
 1 William J. Jackson (admitted Pro Hac Vice)
   Texas Bar No. 00784325
 2 Micheal W. Dobbs (admitted Pro Hac Vice)
   Texas Bar No. 24012533
 3 Kenneth O. Corley (admitted Pro Hac Vice)
   Texas Bar No. 24048405
 4 Nancy K. Yanochik (admitted Pro Hac Vice)
   Texas Bar No. 01293000
 5 515 Post Oak Blvd., Suite 900
   Houston, Texas 77027
 6 Telephone: (713) 355-5000
 7 KELLEY DRYE & WARREN LLP
   Andrew W. Homer (SBN 259852)
 8 7825 Fay Ave., Suite 200
   La Jolla, CA 92037
 9 Telephone: (858) 795-0426
10 SAN DIEGO UNIFIED PORT DISTRICT
   OFFICE OF THE GENERAL COUNSEL
11 Thomas A. Russell, SBN 108607, Gen. Counsel
   Ellen F. Gross, SBN 149127, Asst. Gen. Counsel
12 John N. Carter, SBN 246886, Dep. Gen. Counsel
   3165 Pacific Highway
13 P.O. Box 120488
   San Diego, CA 92112-0488
14 Telephone: (619) 686-6219
15 Attorneys for Plaintiff San Diego Unified Port District
16                             UNITED STATES DISTRICT COURT
17                 SOUTHERN DISTRICT OF CALIFORNIA, SAN DIEGO
18 SAN DIEGO UNIFIED PORT                             Case No. 3:15-CV-0578-WQH-AGS
   DISTRICT, a public corporation; and
19 CITY OF SAN DIEGO, a municipal                     PLAINTIFF SAN DIEGO UNIFIED
   corporation,                                       PORT DISTRICT’S RESPONSE IN
20                                                    OPPOSITION TO DEFENDANTS’
                                                      MOTION FOR SUMMARY JUDGMENT
21                         Plaintiffs,                OR, IN THE ALTERNATIVE, PARTIAL
                                                      SUMMARY JUDGMENT (PUBLIC
22        v.                                          NUISANCE) (ECF NO. 424)
23 MONSANTO COMPANY, SOLUTIA                          [FILED CONCURRENTLY WITH DECLARATION OF
   INC., and PHARMACIA                                KENNETH O. CORLEY]
24 CORPORATION,
                                                      Judge: Hon. William Q. Hayes
25                                                    Filed Date: March 13, 2015
                           Defendants.                Trial Date: February 18, 2020
26
                                                      NO ORAL ARGUMENT UNLESS
27                                                    ORDERED BY THE COURT
28
                                           CASE NO. 3:15-CV-00578-WQH-AGS
                 PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S RESPONSE IN OPPOSITION TO DEFENDANTS’
        MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
Case 3:15-cv-00578-WQH-AGS Document 450 Filed 10/01/19 PageID.40420 Page 2 of 32



 1                                             TABLE OF CONTENTS
 2
     I.        INTRODUCTION ................................................................................................ 1
 3
     II.       SUMMARY OF THE RESPONSE ..................................................................... 1
 4
     III.      STATEMENT OF FACTS ................................................................................... 4
 5
               A.      Monsanto’s PCBs adversely impact the Bay in numerous ways. .............. 4
 6
               B.      Monsanto manufactured, marketed and sold at least 1.4 billion pounds of
 7                     PCBs, more than 99% of the PCBs sold in the United States. .................. 6
 8             C.      Monsanto knew that PCB exposure posed risks to human health since the
                       1930s and 1940s ......................................................................................... 7
 9
               D.      Monsanto knew PCBs would persist, bioaccumulate and biomagnify. ..... 9
10
               E.      Monsanto knew hundreds of millions of pounds of PCBs were being
11                     released into the environment. ................................................................. 10
12             F.      Monsanto was aware that the release of PCBs into the environment posed
                       a threat to human health and the environment. ........................................ 11
13
               G.      Monsanto improperly instructed users regarding disposal of PCBs. ....... 12
14
     IV.       PUBLIC NUISANCE ELEMENTS AND STANDARD .................................. 13
15
               A.      Interference with or obstruction of the free and comfortable use and
16                     enjoyment of a bay, is a public nuisance by definition. ........................... 13
17             B.      The interference is substantial and unreasonable if it is offensive,
                       inconvenient, annoying, disturbing or intolerable to the reasonable
18                     person. ...................................................................................................... 13
19             C.      Causing or contributing to the contamination of a waterway or its fish is
                       clearly defined as a public nuisance in California law. ........................... 14
20
               D.      Promoting a product with actual knowledge that its use would contribute
21                     to the creation of a hazardous condition results in liability for public
                       nuisance. ................................................................................................... 15
22
               E.      Improperly instructing users about disposal also imposes liability where
23                     disposal of that product creates a nuisance condition. ............................. 15
24   V.        ARGUMENT AND AUTHORITY ................................................................... 15
25             A.      The Fish Consumption Advisory, in and of itself, evidences the
                       interference resulting from Monsanto’s PCBs in the Bay ....................... 16
26
               B.      There is evidence of increased health risks from PCB exposure through
27                     fish consumption from the Bay ................................................................ 18
28             C.      Monsanto’s PCBs pose ecological risks to Bay fish and birds. ............... 22
                                              CASE NO. 3:15-CV-00578-WQH-AGS
                    PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S RESPONSE IN OPPOSITION TO DEFENDANTS’
           MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                                   i
Case 3:15-cv-00578-WQH-AGS Document 450 Filed 10/01/19 PageID.40421 Page 3 of 32



 1          D.      The remedial caps at Campbell Shipyard and Convair Lagoon are
                    evidence of the nuisance created by Monsanto’s PCBs in the Bay ......... 22
 2
            E.      Elevated PCB levels in Bay sediments require diversion of Port resources
 3                  that would otherwise be used to enhance the Bay for the public. ............ 23
 4          F.      As this Court has already determined, the Port has standing to abate a
                    public nuisance to protect, preserve and enhance the Bay....................... 25
 5
     VI.    CONCLUSION .................................................................................................. 25
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           CASE NO. 3:15-CV-00578-WQH-AGS
                 PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S RESPONSE IN OPPOSITION TO DEFENDANTS’
        MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                             ii
Case 3:15-cv-00578-WQH-AGS Document 450 Filed 10/01/19 PageID.40422 Page 4 of 32



 1                                             TABLE OF AUTHORITIES
 2                                                                                                                     Page(s)
 3 Cases
 4 Beck Development Co. v. Southern Pacific Transp. Co.,
      44 Cal. App. 4th 1160 (1996)...................................................................................... 21
 5
   Carter v. Chotiner,
 6    210 Cal. 288 (1930) ..................................................................................................... 14
 7 City of Modesto Redevelopment Agency v. Superior Court,
      119 Cal. App. 4th 28 [13 Cal. Rptr. 3d 865] ............................................................... 15
 8
   City of San Jose v. Monsanto Company,
 9    231 F.Supp.3d 357 (N.D. Cal. 2017) .......................................................................... 15
10 City of Spokane v. Monsanto Company,
      2016 WL 6275164 (E.D. Wash., Oct. 26, 2016)........................................................... 4
11
   Clary v. City of Crescent City,
12    11 Cal. App. 5th 274 (2017).................................................................................. 18, 21
13 People ex rel. Gallo v. Acuna,
      14 Cal.4th 1090 (1997)................................................................................................ 13
14
   Jordan v. City of Santa Barbara,
15    46 Cal. App. 4th 1245 (1996)...................................................................................... 14
16 Newhall Land & Farming Co. v. Superior Court,
     19 Cal. App. 4th 334 (1993)........................................................................................ 14
17
   Oppen v. Aetna Ins. Co.,
18   485 F.2d 252 (1973) .................................................................................................... 13
19 People v Atlantic Richfield Co.,
     No. 100-CV-788657, 2014 WL 1385823 (Cal.Super. Mar. 26, 2014) ....................... 20
20
   People v. ConAgra Grocery Products Co.,
21   17 Cal. App. 5th 51 (2017)................................................................................... passim
22 People v. Glenn-Colusa Irrigation Dist.,
     127 Cal. App. 30 (Dist. Ct. App. 1932) ...................................................................... 14
23
   People v. Truckee Lumber Co.,
24   116 Cal. 397 (1897) ............................................................................................... 14, 16
25 San Diego Gas & Elec. Co. v. Superior Court,
      13 Cal. 4th 893 (1996)................................................................................................. 14
26
   Tesoro Refining and Marketing Co. v. City of Long Beach,
27    334 F.Supp.3d 1031 (N.D. Cal. 2017) ........................................................................ 14
28
                                               CASE NO. 3:15-CV-00578-WQH-AGS
                     PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S RESPONSE IN OPPOSITION TO DEFENDANTS’
            MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                                 iii
Case 3:15-cv-00578-WQH-AGS Document 450 Filed 10/01/19 PageID.40423 Page 5 of 32



 1 Venuto v. Owens-Corning Fiberglass Corp.,
      22 Cal. App. 3d 116 .............................................................................................. 13, 25
 2
   Williams v. Moulton Niguel Water Dist.,
 3    22 Cal. App. 5th 1198 (2019)...................................................................................... 23
 4 Statutes
 5 CAL. CIV. CODE § 3479......................................................................................... 18, 21, 23
 6 CAL. PUB. RES. CODE § 6009.1(e) .................................................................................... 25
 7 Clean Water Act § 303(d)............................................................................................... 1, 4
 8 “Port Act,” Harb. & NAV. CODE App. 1 § 70 ............................................................... 3, 25
 9 Other Authorities
10 43 C.F.R. § 11.62(f)(1)(iii) ........................................................................................... 5, 16
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               CASE NO. 3:15-CV-00578-WQH-AGS
                     PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S RESPONSE IN OPPOSITION TO DEFENDANTS’
            MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                                 iv
Case 3:15-cv-00578-WQH-AGS Document 450 Filed 10/01/19 PageID.40424 Page 6 of 32



 1       I.     INTRODUCTION1
 2              Plaintiff San Diego Unified Port District (the “Port”) files this Response in
 3 Opposition to Monsanto’s Motion for Summary Judgment (Public Nuisance) (ECF No.
 4 424). The Court should deny the motion in its entirety because Monsanto cannot
 5 establish, as a matter of law, that the Port’s public nuisance claim fails in any respect.
 6 There is ample evidence of a public nuisance in San Diego Bay (the “Bay”) resulting
 7 from Monsanto’s polychlorinated biphenyls (“PCBs”).
 8 II.          SUMMARY OF THE RESPONSE
 9              Notwithstanding the undisputed fact that PCBs are a widespread contaminant of
10 the Bay, Monsanto argues that the conditions its PCBs create in the Bay are not
11 substantial and unreasonable enough to constitute a public nuisance, as a matter of law.
12 Monsanto argues this, despite evidence that:
13         PCBs have contaminated sediment, water and marine ecosystems of the Bay.
14              Pursuant to the Clean Water Act, the California Regional Water Quality Control
15              Board, San Diego Region (“SDRWQCB”) and the State Water Resources Control
16              Board (“SWRCB”) designated the Bay as an “impaired” waterway due to PCBs in
17              fish tissue.
18         PCB levels are so high in Bay fish tissue that California advises people to limit, or
19              avoid altogether, consumption of certain commonly consumed Bay fish, such that
20              a majority of the public can no longer freely and comfortably consume popular fish
21              from the Bay (the “Fish Consumption Advisory” or “FCA”).2
22         PCBs are associated with cancer and non-cancer human health risks. They are
23              recognized as carcinogenic by the Environmental Protection Agency (“EPA”), the
24              International Agency for Research on Cancer, as well as the National Toxicology
25
26  All “Ex. #” references are to exhibits to the Corley Declaration, submitted herewith.
     1
     2
     In 2013, the California Office of Environmental Health Hazard Assessment
27 (“OEHHA”) issued a health hazard advisory regarding the consumption of fish from the
   Bay. It was subsequently revised to be more restrictive. Ex. 1a-e, Fish Consumption
28 Advisory Documents.
                                                 CASE NO. 3:15-CV-00578-WQH-AGS
                       PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S RESPONSE IN OPPOSITION TO DEFENDANTS’
              MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                            1
Case 3:15-cv-00578-WQH-AGS Document 450 Filed 10/01/19 PageID.40425 Page 7 of 32



 1         Program. PCBs are known to the State of California to cause cancer.
 2      Increased exposure to PCBs increases risk of cancer and non-cancer adverse health
 3         effects, especially to sensitive populations such as children and women of
 4         childbearing age.
 5      Women and children are consuming PCB-contaminated fish from the Bay at levels
 6         that exceed the state’s human health warnings.
 7      The contamination necessitating the Fish Consumption Advisory interferes with
 8         angler use and enjoyment of Bay resources.
 9      PCBs threaten ecological harm to benthic communities, fish species and bird
10         populations in the Bay.
11      Sediment contaminant levels have required remedial caps over tidelands in a way
12         that obstructs public use and development of the Bay.
13      The Port has been addressing the PCB problem for decades and estimates that is
14         has incurred at least $80-100 million in connection therewith.
15 Despite this evidence, Monsanto argues that no jury could ever determine that such
16 interferences with the public’s use and enjoyment of the Bay constitute a public nuisance.
17 Monsanto is wrong.
18         Anything that unreasonably interferes with or obstructs the free and comfortable
19 use and enjoyment of a bay, or which poses a threat to human health, is a nuisance.
20 California law clearly dictates that contamination of water, as well as water pollution that
21 harms fish used and enjoyed by the community, is a public nuisance. Likewise, a
22 condition that creates risk to human health is a public nuisance. The law is clear on these
23 principles. The conditions created by Monsanto’s PCBs fit squarely within the definition
24 of a nuisance. Monsanto’s PCBs: (a) interfere with the free and comfortable consumption
25 of fish from the Bay, (b) pose a human health risk to San Diegans who consume Bay fish,
26 (c) pose a risk of harm to marine life in the Bay, (d) obstruct the use of the Bay and (e)
27 require the Port to divert funds from enhancing the Bay for the public. Though Monsanto
28
                                            CASE NO. 3:15-CV-00578-WQH-AGS
                  PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S RESPONSE IN OPPOSITION TO DEFENDANTS’
         MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                       2
Case 3:15-cv-00578-WQH-AGS Document 450 Filed 10/01/19 PageID.40426 Page 8 of 32



 1 artificially focuses on only three conditions of nuisance (ignoring other evidence of
 2 nuisance), each of those interferences are independently and collectively sufficient to
 3 establish the existence of a public nuisance.
 4         In its motion, Monsanto goes to great lengths to detail how people still visit the
 5 Bay, tour the U.S.S. Midway, attend the Parade of Lights, go on Hornblower Cruises and
 6 use the Bay for other purposes—none of which have anything to do with the nuisance
 7 conditions of which the Port seeks to abate. People still use the Bay, but Monsanto’s
 8 PCBs substantially and unreasonably interfere with their right to freely and comfortably
 9 eat fish from it. Monsanto’s own expert admits that somewhere between 65-81% of fish
10 caught from the Bay are precluded from consumption by children or women under age
11 45. An overwhelming majority of people in and around San Diego cannot safely consume
12 the majority of the fish typically caught and kept from the Bay. However, the evidence
13 shows that people are, in fact, consuming fish in excess of California’s FCA levels. The
14 Port seeks an abatement fund to mitigate PCB contamination in Bay sediments, water and
15 fish to levels that will no longer interfere with the free use and enjoyment of the resource
16 and decrease the associated human health risk.
17         Monsanto portrays the Port as a rogue actor fixing a problem that should simply
18 be ignored and suggests that the PCB problem is not substantial or unreasonable enough
19 for a reasonable person to find inconvenient, annoying, offensive or intolerable. But the
20 unreasonableness of the interference is a question of fact to be determined by the jury,
21 not Monsanto. Moreover, the Port’s efforts to mitigate the risk associated with PCBs in
22 fish tissue are identical to expressly stated goals of state agencies, including SDRWCQB,
23 to reduce fish tissue contamination and remove the FCA. The type of relief the Port seeks
24 has been granted by California courts under similar circumstances to address a public
25 nuisance created by lead paint. This Court has already determined that the Port has
26 standing to pursue abatement of a public nuisance, pursuant to the Port Act. The Court
27 should deny Monsanto’s motion in its entirety.
28
                                            CASE NO. 3:15-CV-00578-WQH-AGS
                  PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S RESPONSE IN OPPOSITION TO DEFENDANTS’
         MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                       3
Case 3:15-cv-00578-WQH-AGS Document 450 Filed 10/01/19 PageID.40427 Page 9 of 32



 1 III.     STATEMENT OF FACTS
 2          “Polychlorinated biphenyls (PCBs) are synthetic chemical compounds that were
 3 widely produced and used during much of the twentieth century for various industrial and
 4 commercial applications before they were mostly banned by 1979. The production, use,
 5 and disposal of PCBs has resulted in widespread environmental contamination … .” City
 6 of Spokane v. Monsanto Company, 2016 WL 6275164, at *1 (E.D. Wash., Oct. 26, 2016).
 7 PCBs “adversely affect human health and the environment around the world.”3
 8         A.    Monsanto’s PCBs adversely impact the Bay in numerous ways.
 9          The uses for which Monsanto promoted PCBs left a legacy of PCB contamination
10 throughout the sediment, water and biota of the Bay.4 PCBs are biomagnified within the
11 marine food chain, including humans.5 In fact, fish tissue samples taken by state agencies
12 show that the Bay suffers from some of the highest PCB concentrations in the region.6
13 In fact, the Bay is among the most PCB-contaminated water bodies in the country.7
14 Consequently, state agencies have designated the Bay as an “impaired” water body,
15 pursuant to § 303(d) of the Clean Water Act, due to the presence of elevated levels of
16 PCBs in fish tissue.8 SDRWQCB has repeatedly recognized that various areas of the Bay
17 have contamination levels that “may adversely affect San Diego Bay beneficial uses” 9
18 and pose a risk to human health and the environment.10
19          Because of the well-established human health risks associated with exposure to
20 PCBs, in 2013, California’s Office of Environmental Health Hazard Assessment
21 (“OEHHA”) determined that PCB contamination levels were so high that people should
22
     3
     4
       Ex. 2, Matson Rep. at 2-3; Ex. 85, Trapp Rep. at 5; 14.
23      Ex. 3, Douglas Rep. at 7; 8-14; Ex. 4, Golightly Rep. at 4-5; Ex. 86, Declaration of
     Jones.
     5
24     Ex. 3, Douglas Rep. at 7.
     6
     7
       Ex. 5, SWAMP Report at 47.
25     Ex. 85, Trapp Rep. at 14.
     8
        Ex. 6, CWA § 305(b); 303(d) Integrated Report; Ex. 7, Port Corp. Rep. at 77:4-6;
26   1035:7-24; 1725:14-19; Ex. 85, Trapp Rep. at 14-15; Ex. 8, Woodyard Dep. at 127:16-
     18;
     9
         Ex. 9, CAO No. R9-2017-0021; Ex. 4, Golightly Rep. at 4.
27     Ex. 10, CAO No. R9-2004-0295 at 24.
     10
        Ex. 8, Woodyard Dep. at 129:3-8; Ex. 11, CAO No. R9-2015-0018 at 3; Ex. 9, CAO
28   No. R9-2017-0021 at 5.
                                             CASE NO. 3:15-CV-00578-WQH-AGS
                   PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S RESPONSE IN OPPOSITION TO DEFENDANTS’
          MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                        4
Case 3:15-cv-00578-WQH-AGS Document 450 Filed 10/01/19 PageID.40428 Page 10 of 32



 1 limit, or avoid altogether, the consumption of certain fish from the Bay.11 OEHHA
 2 amended the FCA in 2018 to further restrict consumption due to the presence of PCBs.12
 3          Consumption advisories are de facto harms under federal regulations because they
 4 interfere with the public’s free and comfortable use of a resource.13 That reality is just as
 5 true in the Bay, where the data suggests anglers who are aware of the FCA consume less
 6 fish14 and statewide consumption rates were higher before the FCA.15 According to
 7 Monsanto’s expert, somewhere between 65-81% of fish caught from the Bay are
 8 precluded from consumption by children or women of childbearing age.16 For example,
 9 Monsanto’s expert admits that the most often caught and consumed fish, the Pacific chub
10 mackerel, is subject to a “Do Not Eat” advisory for children and women under 45,17 a
11 population demographic that represents the majority of the San Diego population.18
12          Monsanto’s PCBs have created a continuing health hazard in and around the Bay.
13 EPA and Monsanto’s risk assessment expert agree that “the types of PCBs likely to be
14 bioaccumulated in fish and bound to sediments are the most carcinogenic PCB
15 mixtures,”19 and an increase in human exposure to PCBs results in an increased risk of
16 developing cancer and other adverse health effects.20 PCB exposure to sensitive
17 populations is especially dangerous.21 Despite this, Monsanto’s consumption expert
18 concedes that children are in fact consuming “more than one child-sized portion … every
19 week” of “Do Not Eat” fish from the Bay.22 In fact, a full 7.5% of consumers who
20
     11
      Ex. 1a-e, Fish Consumption Advisory Documents; Ex. 4, Golightly Rep. at 4; Ex. 12,
21 Jones Rep. at 1; 4; Ex. 13, Jones Rebuttal at 13-14; Ex. 14, Toll Rebuttal at 2; Ex. 85,
   Trapp Rep. at 14; Ex. 86, Declaration of Jones.
22 12 Id.
   13
      Ex. 13, Jones Rebuttal at 7; see also 43 C.F.R. § 11.62(f)(1)(iii).
23 14 Ex. 13, Jones Rebuttal at 17.
   15
      Ex. 14, Toll Rebuttal at 8, Fg. 2-1.
24 16 Ex. 15, Desvousges Dep. at 91:19-92:5.
   17
      Id. at 101:20-24; 102:4-10 (opinion that “97.7% of the fish … can be eaten,” is only
25 true for men and women over 45. Id. at 109:7-13.
   18
   19
      Ex. 16, San Diego Census Data.
26    Ex.  17, EPA PCB Info; Ex. 18, Keenan Dep. at 80:10-81:9.
   20
      Ex.  19, Olson Rep. at 2; 19-49; see also Ex. 13, Jones Rebuttal at 6-7.
27 21 Ex. 19, Olson Rep. at 2; 19-49.
   22
      Ex. 20, Sunding Rep., at 20-23; Ex. 13, Jones Rebuttal at 13-14. Monsanto’s expert
28 testified that on visit to local fishing pier, majority of anglers were children. Ex. 15,
                                             CASE NO. 3:15-CV-00578-WQH-AGS
                   PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S RESPONSE IN OPPOSITION TO DEFENDANTS’
          MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                        5
Case 3:15-cv-00578-WQH-AGS Document 450 Filed 10/01/19 PageID.40429 Page 11 of 32



 1 voluntarily responded to the San Diego Fish Consumption Study reported consuming “Do
 2 Not Eat” fish.23 Site-specific evidence suggests that certain ethnic minority groups engage
 3 in subsistence fishing at a much higher rate than the general population, meaning the risk
 4 to those communities is even higher.24
 5        At the same time, there is evidence that Monsanto’s PCBs pose risks to marine life
 6 in the Bay. While PCB impacts to marine life have not been fully quantified, PCBs exist
 7 in the Bay at levels that pose potential threats to organisms, such as invertebrates, fish
 8 and birds.25
 9        PCB contamination has required substantial expenditure of funds—estimated to be
10 at least $80-100 million26—from the Port that otherwise would have been invested in
11 enhancing the Bay for the benefit of the people of California. PCB contamination has
12 also necessitated the placement of remedial caps over PCB-laden sediments to prevent
13 further PCB exposure, resulting in areas of the Bay that are now restricted from use and
14 development.27 Contrary to Monsanto’s suggestions, PCBs are a public nuisance in the
15 Bay,28 and mitigating the risk associated with human exposure is a priority for
16 SDRWQCB.29 In fact, the Executive Officer of the SDRWQCB stated in a declaration
17 submitted in connection with this Opposition, that the agency is focused on restoring the
18 fish and shellfish beneficial use, which is impaired by PCBs.30 In August 2019, board
19 members expressed the goal of protecting anglers and sensitive populations by mitigating
20 the contamination causing the FCA.31
21        B.   Monsanto manufactured, marketed and sold at least 1.4 billion pounds of
22 Desvousges Dep. at 17:25-18:8; 23:24-24:8.
   23
      Ex. 13, Jones Rebuttal at 13-14.
23 24 Ex. 13, Jones Rebuttal at 17; Ex. 21, Environmental Health Coalition Survey; Ex. 86,
   Declaration of Jones at ¶20.
24 25 Ex. 12, Jones Rep. at 3; Ex. 13, Jones Rebuttal at 3; Ex. 85, Trapp Rep. at 14; Ex. 86,
   Declaration of Jones at ¶8-9.
25 26 Ex. 7, Port Corp. Rep. at 1783:6-1784:6; 1963:3-11 and 1214:18-1216:25.
   27
      Ex. 22, Declaration of Paul Brown.
26 28 Ex. 13, Jones Rebuttal at 6-7 (“presence of FCA … constitutes a public nuisance …”);
   Ex. 4, Golightly Rep. at 2; 34.
27 29 Ex. 23, Declaration of David Gibson, Executive Officer, SDRWQCB.
   30
      Id.
28 31 Id.
                                           CASE NO. 3:15-CV-00578-WQH-AGS
                 PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S RESPONSE IN OPPOSITION TO DEFENDANTS’
        MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                      6
Case 3:15-cv-00578-WQH-AGS Document 450 Filed 10/01/19 PageID.40430 Page 12 of 32



 1               PCBs, more than 99% of the PCBs sold in the United States.
 2          This impairment of the Bay is the result of Monsanto’s conduct. For decades,
 3 Monsanto sold over a billion pounds of PCBs despite knowing they were virtually
 4 indestructible chemical compounds that would persist in the environment and pose health
 5 risks to humans. For nearly 50 years, Monsanto produced 99% of the PCBs used in the
 6 U.S.,32 more than 1.4 billion pounds of PCBs.33 Monsanto’s PCB sales dramatically
 7 increased in the mid-1960s and continued to increase to a sales apex in 1971.34
 8          Monsanto promoted numerous and diverse uses of PCBs.35 PCBs were promoted
 9 for “closed” and “semi-open” uses, such as capacitors and transformers, but Monsanto
10 knew that such systems routinely and consistently leaked and failed in normal use,
11 releasing PCBs into the environment.36 Monsanto also promoted PCBs for “open” uses,
12 like paints, caulks, adhesives, surface coatings, plasticizers and pesticide extenders,
13 which by the nature of their intended use, were exposed or applied directly to the
14 environment.37 By 1961, there were approximately 40 categories of “open” uses, sales
15 for which increased from 1958 to 1971.38 Monsanto promoted PCBs specifically for open
16 use in marine environments, with specially-formulated coatings and paints used on
17 vessels, marine structures and buildings or equipment near marine environments such as
18 the Bay.39
19         C.    Monsanto knew that PCB exposure posed risks to human health since the
                 1930s and 1940s.
20
            During the 1930s, several published studies associated PCB exposure with
21
22
23   32
     33
        Ex. 3, Douglas Rep. at 6; Ex. 2, Matson Rep. at 3n.3.
     34
        Ex. 2, Matson Rep. at 3; 9; Ex. 25, PCB Disposal Procedures.
24      Ex. 2, Matson Rep. at 10-11.
     35
     36
        Ex. 85, Trapp Rep. at 5.
25      Ex. 3, Douglas Rep. at 3-4; Ex. 2, Matson Rep. at 3-4.
     37
        Id; see also Ex. 26, Monsanto Corp. Rep. at 340:15-25; 339:14-356:25; Ex. 27, Oct. 2,
26   1969 Report Aroclor “Ad Hoc” Comm.; Ex. 28, 1935 Aroclor Uses; Ex. 29, 1937 Aroclor
     Uses; Ex. 30, Monsanto Bulletin P-124. “[A]ll open uses involve some release of PCBs
27   into
     38
          the environment.” Ex. 26, Monsanto Corp. Rep. at 355:16-356:25.
     39
        Ex.  2, Matson Rep. at 13, 15-16.
28      Ex. 3, Douglas Rep. at 3-4; Ex. 2, Matson Rep. at 3-4.
                                             CASE NO. 3:15-CV-00578-WQH-AGS
                   PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S RESPONSE IN OPPOSITION TO DEFENDANTS’
          MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                        7
Case 3:15-cv-00578-WQH-AGS Document 450 Filed 10/01/19 PageID.40431 Page 13 of 32



 1 chloracne, liver damage and multiple deaths.40 Indeed, Monsanto’s own workers suffered
 2 from exposure to PCBs.41 By the mid-1930s, the public health problem was significant
 3 enough to attract the attention of academic researchers,42 and multiple studies published
 4 and provided to Monsanto during the 1930s consistently reported systemic toxicity. 43 In
 5 1937, Monsanto internally recognized that “repeated oral ingestion will lead to systemic
 6 toxic effects.”44 There is no question that Monsanto knew in the 1930s that exposure to
 7 PCBs posed risks to human health.45
 8          In 1944, the danger associated with PCB exposure was further settled by the
 9 National Institutes of Health, when Dr. Miller, a doctor with the United States Public
10 Health Service, confirmed systemic toxicity in a multi-species, multi-exposure pathway
11 study.46 Across all series of tests, Monsanto’s product caused “conspicuous liver damage”
12 and other harm.47 By 1954, it was known that even mild, continued exposure posed a risk
13 to human health.48 Indeed, by 1955, Monsanto stopped allowing its workers to eat in the
14 PCB department, fearing PCB exposure through consumption of contaminated food—
15 “and it would be extremely difficult on the basis of past literature to counter such
16 claims.”49
17          Monsanto’s Dr. Kelly also recognized the dilemma posed by uncontrolled PCB
18 exposure to customers—and the legal liability that could flow from public use.50 During
19
20   40
        Ex. 2, Matson Rep. at 17; Ex. 19, Olson Rep. at 4-6; Ex. 31, Markowitz/Rosner Rep.
     at
     41
        1-2; 466-470.
21      Ex. 2, Matson Rep. at 17; Ex. 31, Markowitz/Rosner Rep. at 1-2; 466-470.
     42
     43
        Ex. 19, Olson Rep. at 5; Ex. 31, Markowitz/Rosner Rep. at 466-470.
22      Ex. 19, Olson Rep. at 6; Ex. 31, Markowitz/Rosner Rep. at 1-2; 466-470. Monsanto
     admits awareness of all PCB toxicity studies published after 1937. Ex. 26, Monsanto
23   Corp.  Rep. at 186:18-187:8; Ex. 32, 1971 Kelly Ltr.
     44
     45
        Ex. 33, 1937 Note; Ex. 26, Monsanto Corp. Rep. at 178:3-15.
24      Ex. 26, Monsanto Corp. Rep. at 178:3-182:25; Ex. 33 1937 Note; Ex. 34, 1938 Report
     to
     46
        Monsanto; Ex. 35, Monsanto Report No. 2215.
25      Ex. 26, Monsanto Corp. Rep. at 194:10-196:14; Ex. 19, Olson Rep. at 7; Ex. 50,
     DeGrandchamp
     47
                      Rep. at 74-80; Ex. 36, 1944 Miller USPHS Study.
26      Ex. 26, Monsanto Corp. Rep. at 195:14-16; Ex. 50, DeGrandchamp Rep. at 74-80; Ex.
     36,
     48
          1944 Miller USPHS Study.
27      Ex. 19, Olson Rep. at 8.
     49
     50
        Ex. 31, Markowitz/Rosner Rep. at 476; Ex. 37, 1955 Monsanto Memo.
28      Id.
                                             CASE NO. 3:15-CV-00578-WQH-AGS
                   PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S RESPONSE IN OPPOSITION TO DEFENDANTS’
          MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                        8
Case 3:15-cv-00578-WQH-AGS Document 450 Filed 10/01/19 PageID.40432 Page 14 of 32



 1 the 1960s, Monsanto repeatedly learned that its customers were experiencing adverse
 2 health effects associated with PCB exposure.51 And by 1960, Monsanto’s Dr. Kelly
 3 reiterated what the scientific community had being indicating for decades: exposure to
 4 PCBs could lead to death.52
 5         D.    Monsanto knew PCBs would persist, bioaccumulate and biomagnify.
 6          Monsanto understood that PCBs were “virtually indestructible”53 from the start—
 7 indeed, their persistence that gave PCBs their core functionality, and Monsanto
 8 affirmatively promoted that characteristic beginning in the 1930s.54 Their purpose
 9 stability under all conditions.55 Monsanto advertised their PCBs as resistant to biological
10 degradation and “utterly inert.”56 Due to their extraordinary environmental persistence,
11 Monsanto promoted PCBs as “pesticide extenders” and “permanent soil poisons” during
12 the 1940s and 1950s.57 Monsanto knew that “experience gained over many years
13 indicate[d] that Aroclors are highly stable under all known conditions present in the
14 environment.”58 In fact, when Monsanto investigated locations where PCBs were poured
15 onto soil in 1939, it found that virtually none of the PCBs had biodegraded 30 years
16 later.59 From decades of experience, Monsanto knew that PCBs were “[s]o stable, in fact,
17 that it takes an unbearable number of years to decompose when exposed to the elements
18 of nature, especially water.”60
19
20   51
        Ex. 26, Monsanto Corp. Rep. at 224:2-235:9; Ex. 38, 1960 Monsanto Memo; Ex. 39,
     1961
     52
           Allen Ltr,; Ex. 40, 1965 Monsanto Memo.
21      Ex. 26, Monsanto Corp. Rep. at 225:12-21; Ex. 38, 1960 Monsanto Memo.
     53
     54
        Ex. 26, Monsanto Corp. Rep. at 20:3-6.
22      Ex. 26, Monsanto Corp. Rep. at 21:13-24; 34:16-38:5; 51:8-11; 52:17-20; Ex. 41,
     Monsanto Bulletin P-134; Ex. 42, 1948 Benignus Ltr.; Ex. 43, 1961 Aroclor Genie.
23   Monsanto was aware of the “inherent stability” of PCBs in 1930s and 1940s. Ex. 44,
     Miller
     55
            Dep. (2001) at 22-23.
24      Ex. 26, Monsanto Corp. Rep. at 58:18-59:3; Ex. 45, Monsanto Pollution Control.
     56
     57
        Ex. 26, Monsanto Corp. Rep. at 50:15-52:16; Ex. 43, 1961 Aroclor Genie.
25      Ex. 26, Monsanto Corp. Rep. at 37:7-38:5; 39:21-40:2 and 42:11-46:1; Ex. 42, 1948
     Benignus
     58
                Ltr.; Ex. 46, Monsanto Bulletin P-141.
26      Ex. 26, Monsanto Corp. Rep. at 55:17-58:12; Ex. 47, 1970 Papageorge Ltr.
     59
        Ex. 26, Monsanto Corp. Rep. at 62:2-63:13; Ex. 48, 1969 Monsanto Memo; Ex. 49,
27   Sept. 1970 Monsanto Memo.
     60
        Ex. 26, Monsanto Corp. Rep. at 58:5-60:4; Ex. 45, Monsanto Pollution Control; Ex.
28   47, 1970 Papageorge Ltr.
                                             CASE NO. 3:15-CV-00578-WQH-AGS
                   PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S RESPONSE IN OPPOSITION TO DEFENDANTS’
          MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                        9
Case 3:15-cv-00578-WQH-AGS Document 450 Filed 10/01/19 PageID.40433 Page 15 of 32



 1          Monsanto was also aware that its PCBs would bioaccumulate and biomagnify in
 2 the environment.61 Plaintiffs’ experts and Monsanto’s corporate representative confirmed
 3 that the principal characteristics that determine bioaccumulation are persistence and fat
 4 solubility.62 In turn, persistence and fat solubility are determined by the chemical
 5 structure of PCBs,63 which has been known since the 1800s.64 Monsanto admits that it
 6 knew in the 1930s that PCB chemical properties65 would lead to bioaccumulation in the
 7 environment.66 What Monsanto already knew was publicly confirmed by the scientific
 8 community in 1966 with the publication of Soren Jensen’s findings that PCBs were
 9 accumulating in the tissue of birds, fish and people.67 Shortly thereafter, Monsanto’s
10 medical department communicated internally that “frightening levels of PCBs were
11 accumulating in human fat.”68 Nevertheless, Monsanto continued to increase its PCB
12 sales through the 1960s and into the 1970s. 69
13         E.    Monsanto knew hundreds of millions of pounds of PCBs were being
                 released into the environment.
14
15          Monsanto knew from at least the 1940s that PCB spills and releases into the
16 environment were a serious problem70 during manufacture, transportation, use and
17 disposal. At its plants, Monsanto’s practice was to discharge PCBs directly into streams
18 and rivers during the 1940s.71 At its Krummrich plant, Monsanto released at least 700-
19 800 pounds per day.72 At its Anniston plant, hundreds of pounds of PCBs were released
20
21   61
        Ex. 50, DeGrandchamp Rep. at 97-138; Ex. 31, Markowitz/Rosner Rep. at 1; Ex. 2,
     Matson
     62
               Rep. at 5: 6; 18.
22      Id.; see also Ex. 26, Monsanto Corp. Rep. at 64:19-65:9.
     63
     64
        Ex.  26, Monsanto Corp. Rep. at 64:19-65:9.
23      Id. at 21:21-22:16;  34:8-15.
     65
     66
        Id. at 67:20-25.
24      Bioaccumulation and/or biomagnification of its products was not a new concept for
     Monsanto. It was aware, in the 1950s that DDT was bioaccumulating in the environment.
25   Ex.  26, Monsanto Corp. Rep. at 76:17-77:1; 97:10-20.
     67
     68
        Ex.  31, Markowitz/Rosner Rep. at 482-84.
26      Ex.  26, Monsanto Corp. Rep. at 83:5-84:4; Ex. 51, Oct. 1970 Monsanto Memo.
     69
     70
        Ex.  2, Matson Rep. at 10-11.
27      Ex.  26, Monsanto Corp. Rep. at 170:22-171:7; Ex. 52, 1947 Monsanto Press Release.
     71
     72
        Ex.  26, Monsanto Corp. Rep. at 172:17-20.
28      Id. at 322:10-14; see also Ex. 53, 1967 Aroclor Progress Report.
                                             CASE NO. 3:15-CV-00578-WQH-AGS
                   PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S RESPONSE IN OPPOSITION TO DEFENDANTS’
          MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                       10
Case 3:15-cv-00578-WQH-AGS Document 450 Filed 10/01/19 PageID.40434 Page 16 of 32



 1 per day.73 Monsanto also knew that through shipment, even more PCBs were released
 2 into the environment.74
 3          Monsanto also knew that PCBs were released into the environment through normal
 4 customer uses from the 1930s forward.75 For example, Monsanto was aware in the 1950s
 5 that heat transfer systems leaked PCBs76—often times into food products—leading to
 6 very public human poisonings in the 1960s. Monsanto knew transformers and capacitors
 7 leaked as a matter of course for decades,77 and the service of those transformers generated
 8 approximately 1 million gallons of PCB waste per year that was “dumped or disposed of
 9 in streams … over the course of decades.”78 Monsanto estimated that 900,000 gallons of
10 PCB wastes were generated per year from capacitors, that much of it ended up in dumps,79
11 and that at least ten million pounds of PCBs were released into the environment annually
12 for decades from hydraulic fluids uses alone—for a total of 200 million pounds.80
13 Monsanto knew the only way to properly destroy PCBs was by high temperature
14 incineration.81 In fact, Monsanto had the only incinerator capable of properly disposing
15 of its PCBs but chose to quietly dismantle it to avoid cost and “social responsibility” of
16 properly disposing of its harmful product.82
17         F.    Monsanto was aware that the release of PCBs into the environment posed
                 a threat to human health and the environment.
18
19          In 1944, Monsanto sales manuals stated that “all chlorinated hydrocarbons have
20 measurable degrees of toxicity to the animal organism. Aroclors [PCBs] are no
21
22
     73
      Ex. 26, Monsanto Corp. Rep. at 325:9-326:2; Ex. 54, Aug. 1970 Monsanto Memo (high
23 PCB levels in bass, FDA investigation, and Monsanto attempts to avoid publicity).
   74
      Ex. 26, Monsanto Corp. Rep. at 326:18-333:22; Ex. 55, 1963 Monsanto Memo; Ex.
24 56, Dec. 1971 Monsanto Memo; Ex. 57, 1972 Monsanto Memo.
   75
      Ex. 26, Monsanto Corp. Rep. at 337:8-20.
25 76 Id. at 412:9-16.
   77
      Id. at 423:2-424:12.
26 78 Id. at 435:6-436:21; see also Ex. 58, 1970 Meeting Minutes.
   79
      Ex. 26, Monsanto Corp. Rep. at 445:8-448:13; Ex. 58, 1970 Meeting Minutes.
27 80 Ex. 26, Monsanto Corp. Rep. at 396:4-398:3; Ex. 59, 1969 Metcalf Report.
   81
      Ex. 26, Monsanto Corp. Rep. at 20:22-21:7.
28 82 Id. at 484:4-486:5; 486:21-25; see also, Ex. 60, 1977 Monsanto Memo.
                                             CASE NO. 3:15-CV-00578-WQH-AGS
                   PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S RESPONSE IN OPPOSITION TO DEFENDANTS’
          MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                       11
Case 3:15-cv-00578-WQH-AGS Document 450 Filed 10/01/19 PageID.40435 Page 17 of 32



 1 exception.”83 During the 1950s, Monsanto was aware of the risk that PCBs would
 2 contaminate food and water.84 By 1957, Monsanto’s stream pollution control advisor,
 3 Jack Garrett, foresaw the risk of harm that now exists in the Bay. First, Mr. Garrett warned
 4 of “chronic exposure to humans of chemicals that have been released into the
 5 waterways.”85 Second, he warned of the deleterious effects on aquatic life resulting from
 6 releases into the environment.86 As he stated in 1957, “industry today cannot afford to be
 7 wrong.”87 By 1969, Monsanto privately conceded that “the PCB problem”—would lead
 8 to “a number of legal implications including financial liability … .”88 Outwardly,
 9 however, Monsanto paid Industrial Bio-Test (“IBT”) to falsify and “fudge” PCB
10 toxicological study results to misrepresent the risks associated with PCBs—conduct
11 which led to criminal fraud convictions for IBT and Monsanto employees.89
12         G.    Monsanto improperly instructed users regarding disposal of PCBs.
13          Despite this knowledge, Monsanto was instructing its customers to “discard by
14 dumping” or “burying” used PCBs until at least 1971.90 In fact, Monsanto informed
15 customers that dumping PCBs (1248) was not an environmental problem91 and that as
16 long as PCBs were not exposed to water, there was no environmental threat.92 Internally,
17 however, Monsanto was aware that PCBs discarded in municipal dumps would likely
18 lead to releases into waterways93 or dispersion and aerial deposition through low
19
20   83
     84
        Ex. 26, Monsanto Corp. Rep. at 242: 5-15; 243:13-15; Ex. 61, Aroclor Sales Manual.
        Ex. 26, Monsanto Corp. Rep. at 369:21-370:17.
21   85
        Ex. 26, Monsanto Corp. Rep. at 251:21-252:7; 249:10-252:7. “A tremendous amount
     of data on the effects of chemical materials on aquatic organisms are available … .” Ex.
22   26, Monsanto Corp. Rep. at 254:6:17; Ex. 62, Toxicity Considerations in Pollution
     Control.
     86
23      Ex. 62, Toxicity Considerations in Pollution Control; Ex. 26, Monsanto Corp. Rep. at
     251:21-252:7;
     87
                     249:10-252:7.
24      Ex. 26, Monsanto Corp. Rep. at 255:20-256:4; Ex. 62, Toxicity Considerations in
     Pollution  Control.
25   88
        Ex. 63, Oct. 15, 1969 Report of Aroclor “Ad Hoc” Committee.
     89
        Ex. 26, Monsanto Corp. Rep. at 292:5-311:14 (“ashamed” to publish false PCB
26   conclusions); 317:13-19 (custom and practice of IBT to falsify toxicological studies).
     90
     91
        Ex. 26, Monsanto   Corp. Rep. at 463:18-23; Ex. 64, July 1971 Monsanto Memo.
27      Ex. 26, Monsanto   Corp. Rep. at 466:1-14; Ex. 65, 1970 Schalk Ltr.
     92
     93
        Ex. 26, Monsanto   Corp. Rep. at 460:8-14; Ex. 66, 1973 Papageorge Ltr.
28      Ex. 26, Monsanto Corp. Rep. at 459:4-7.
                                             CASE NO. 3:15-CV-00578-WQH-AGS
                   PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S RESPONSE IN OPPOSITION TO DEFENDANTS’
          MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                       12
Case 3:15-cv-00578-WQH-AGS Document 450 Filed 10/01/19 PageID.40436 Page 18 of 32



 1 temperature incineration.94 Incredibly, Monsanto created instructions for consumers
 2 entitled “Keeping PCBs Out of the Environment” for the first time in 1972.95 In fact, the
 3 first time any label instructions directing consumers to avoid contaminating the
 4 environment with PCBs occurred in 1970.96
 5 IV.        PUBLIC NUISANCE ELEMENTS AND STANDARD
 6           A.    Interference with or obstruction of the free and comfortable use and
                   enjoyment of a bay, is a public nuisance by definition.
 7
 8            “California nuisance law is quite clear.” Oppen v. Aetna Ins. Co., 485 F.2d 252,
 9 259 (1973). “Anything which is injurious to health … or is … an obstruction to the free
10 use of property, so as to interfere with the comfortable enjoyment of life or property …
11 is a nuisance.” People v. ConAgra Grocery Products Co., 17 Cal. App. 5th 51, 111-112
12 (2017) (emphasis in original) (citing CAL. CIV. CODE § 3479). More specifically,
13 “anything which … unlawfully obstructs … free use, in the customary manner, of any …
14 bay … is a public nuisance.” Oppen, 485 F.2d at 259. Public nuisance does not require a
15 showing of direct damage to property or personal injury, but rather, an “interference with
16 the interests of the community or the comfort and convenience of the general public and
17 includes interference with the public health, comfort and convenience.” Venuto v. Owens-
18 Corning Fiberglass Corp., 22 Cal. App. 3d 116 at 123; see also Oppen, 485 F.2d at 259.
19           B.    The interference is substantial and unreasonable if it is offensive,
                   inconvenient, annoying, disturbing or intolerable to the reasonable
20                 person.
21            The objective, reasonable person standard governs whether a condition is a
22 nuisance. “So long as the interference is substantial and unreasonable, and such as would
23 be offensive or inconvenient to the normal person, virtually any disturbance of the
24 enjoyment of the property may amount to a nuisance.” Venuto, 22 Cal. App. 3d at 126. A
25 situation is not substantial enough to constitute a nuisance if normal persons in the locality
26
27   94
     95
          Id. at 399:7-24.
     96
          Id. at 469:7-11; see also Ex. 67, 1972 Status Report.
28        Ex. 26, Monsanto Corp. Rep. at 469:12-470:12; Ex. 67, 1972 Status Report.
                                               CASE NO. 3:15-CV-00578-WQH-AGS
                     PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S RESPONSE IN OPPOSITION TO DEFENDANTS’
            MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                         13
Case 3:15-cv-00578-WQH-AGS Document 450 Filed 10/01/19 PageID.40437 Page 19 of 32



 1 would not be “substantially annoyed or disturbed by the situation.” People ex rel. Gallo
 2 v. Acuna, 14 Cal.4th 1090, 1105 (1997). On the other hand, an interference is
 3 unreasonable if reasonable persons, looking at the whole situation impartially and
 4 objectively, would consider it definitely offensive, seriously annoying or intolerable.”
 5 San Diego Gas & Elec. Co. v. Superior Court, 13 Cal. 4th 893, 938 (1996). This
 6 reasonableness determination is generally a question of fact. Id.
 7        C.    Causing or contributing to the contamination of a waterway or its fish is
                clearly defined as a public nuisance in California law.
 8
 9         Under California law, causing or contributing to the pollution of a waterway
10 constitutes a public nuisance. Tesoro Refining and Marketing Co. v. City of Long Beach,
11 334 F.Supp.3d 1031, 1054 (N.D. Cal. 2017) (a claim for contamination of public water
12 is a claim for public nuisance); Jordan v. City of Santa Barbara, 46 Cal. App. 4th 1245
13 (1996) (pollution of water constitutes a public nuisance); Newhall Land & Farming Co.
14 v. Superior Court, 19 Cal. App. 4th 334-341 (1993) (pollution of water is a nuisance by
15 definition); Carter v. Chotiner, 210 Cal. 288, 291 (1930) (“[t]here is no doubt that
16 pollution of water constitutes a nuisance”).
17         It has been well-settled for nearly a century that contamination which causes
18 harm to fish used and enjoyed by the people of California is a public nuisance,
19 because it obstructs the free and comfortable use and enjoyment of a valuable resource.
20 People v. Truckee Lumber Co., 116 Cal. 397, 399-401 (1897) (contamination of a
21 waterway and fish by a mill made section of the river “unfit for use” of fish in “violation
22 of the rights of the people”). The Supreme Court reached the same conclusion in People
23 v. Stafford Packing Co., holding again that contamination that caused harm to fish used
24 and enjoyed by the people of California was clearly a public nuisance: “that such acts
25 constitute a nuisance … is not open to serious question.” 193 Cal. 719, 726-27 (1924)
26 (emphasis added). See also People v. Glenn-Colusa Irrigation Dist., 127 Cal. App. 30,
27 34 (Dist. Ct. App. 1932) (same holding).
28
                                            CASE NO. 3:15-CV-00578-WQH-AGS
                  PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S RESPONSE IN OPPOSITION TO DEFENDANTS’
         MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                      14
Case 3:15-cv-00578-WQH-AGS Document 450 Filed 10/01/19 PageID.40438 Page 20 of 32



 1         D.    Promoting a product with actual knowledge that its use would contribute
                 to the creation of a hazardous condition results in liability for public
 2               nuisance.
 3          Under California law, affirmatively promoting a product with actual knowledge
 4 that its use would create a hazardous condition results in liability for public nuisance.
 5 ConAgra, 17 Cal. App. 5th at 83-91, 133 (abatement fund to mitigate the “prospective
 6 hazard” created by the lead paint). Though the standard under ConAgra is “actual
 7 knowledge” of the risks associated with the use of the product, “[p]roof of actual
 8 knowledge focuses on what information a defendant must have been aware of” or “must
 9 have known,” demonstrated through reasonable inferences using circumstantial evidence.
10 Id. at 86. However, it is not necessary to prove that the defendant knew “precisely how”
11 the harm could occur or the “specific pathway” by which “significant risk of harm”
12 existed. Id. at 89. The critical question is whether the defendant “created or assisted in
13 the creation of the nuisance” by promoting a product with “actual knowledge of the risk
14 of harm.” Id. at 91 (emphasis added). If so, it is liable for public nuisance, regardless of
15 whether it possesses or controls the impacted property or is in a position to abate the
16 nuisance itself. Id. at 109. It is not necessary to show that abatement will eliminate harm,
17 only that it will reduce the risk. Id. at 110, 116.
18         E.    Improperly instructing users about disposal also imposes liability where
                 disposal of that product creates a nuisance condition.
19
20          Under California law, a defendant who instructs users to improperly dispose of
21 wastes is similarly liable for the condition of nuisance resulting therefrom. City of
22 Modesto Redevelopment Agency v. Superior Court, 119 Cal. App. 4th 28, 41 [13 Cal.
23 Rptr. 3d 865, 874], as modified on denial of reh'g (June 28, 2004); City of San Jose v.
24 Monsanto Company, 231 F.Supp.3d 357, 365 (N.D. Cal. 2017).
25   V.     ARGUMENT AND AUTHORITY
26          Monsanto’s motion challenges whether the harms resulting from its conduct are
27 sufficiently substantial and unreasonable to constitute a public nuisance. In doing so,
28
                                             CASE NO. 3:15-CV-00578-WQH-AGS
                   PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S RESPONSE IN OPPOSITION TO DEFENDANTS’
          MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                       15
Case 3:15-cv-00578-WQH-AGS Document 450 Filed 10/01/19 PageID.40439 Page 21 of 32



 1 Monsanto overlooks the profound contamination of the Bay—which is a public nuisance
 2 by definition—in search of a “harm” to such things as tourism and commerce, as if
 3 environmental and human health risks in and around the Bay are not harmful enough. It
 4 is, as the multiple cases cited above clearly demonstrate. There is no question that the
 5 Bay is impaired due to Monsanto’s PCBs, as described in Section III.A, above, and as
 6 discussed further in this section, or that such impairment is legally sufficient to constitute
 7 a nuisance.
 8          Monsanto chooses to challenge only three particular conditions of nuisance that
 9 exist in the Bay, suggesting that each is insufficiently significant, as a matter of law.97
10 But for each specific condition challenged by Monsanto, as well as other nuisance
11 conditions Monsanto chose not to address (described in Section V.C and V.E), there is
12 significant evidence that PCBs in the Bay substantially and unreasonably interfere with
13 the public’s free and comfortable use of the Bay.
14         A.    The Fish Consumption Advisory, in and of itself, evidences the
                 interference resulting from Monsanto’s PCBs in the Bay.
15
16          In and of itself, the FCA is a quintessential example of the type of harm Monsanto’s
17 PCBs cause in the Bay. It is well-established in scientific literature that fish consumption
18 advisories lead to a decline in the benefits associated with recreational fishing, as anglers
19 forgo fishing entirely, choose alternate sites, decline consumption of fish caught, and/or
20 enjoy the fishing experience less.98 Federal environmental regulations regarding damages
21 to natural resources identify fish consumption advisories as de facto harm.99 This is for
22 good reason—such advisories exemplify an interference with the public’s customary use
23 of a waterway due to environmental contamination. Interference with the public’s right
24 to freely and comfortably use and enjoy fish has been a public nuisance under California
25
26    The Port’s witness did not confirm that the three nuisance conditions Monsanto chose
     97
   to focus on were the only conditions of nuisance that the Port alleges. Ex. 7, Port Corp.
27 Rep. at 283:4-13.
   98
   99
      Ex. 13, Jones Rebuttal at 7; Ex. 86, Declaration of Jones at ¶11.
28    Id.; see also 43 C.F.R. § 11.62(f)(1)(iii).
                                             CASE NO. 3:15-CV-00578-WQH-AGS
                   PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S RESPONSE IN OPPOSITION TO DEFENDANTS’
          MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                       16
Case 3:15-cv-00578-WQH-AGS Document 450 Filed 10/01/19 PageID.40440 Page 22 of 32



 1 law for more than a century. See, e.g., Truckee, 116 Cal. at 399-401; Stafford, 193 Cal. at
 2 726-27.
 3           Such interference is occurring in the Bay. The U.S. Department of Human Health
 4 Services, USDA and OEHHA all recommend weekly consumption of fish for nutritional
 5 benefits.100 But because of Monsanto’s PCBs, fish that were once safe to eat without
 6 limitation are now unsafe to consume except in limited quantities for men and altogether
 7 unsafe to eat for certain sensitive groups such as children and women of child-bearing
 8 age. Monsanto’s expert admits that somewhere between 65-81% of fish caught from
 9 the Bay are precluded from consumption by children or women under age 45.101
10 Consumption of at least 10 fish species from the Bay are restricted due to the presence
11 of PCBs.102 Even the most often caught and consumed fish, the Pacific chub mackerel, is
12 subject to a “Do Not Eat” advisory for children and women under 45,103 a population
13 demographic that represents, by far, the majority of the population in and around San
14 Diego.104 Consequently, an overwhelming majority of people in and around San Diego
15 cannot safely consume a majority of the fish typically caught and consumed from the
16 Bay. This is a significant interference by any measure.
17           Furthermore, the evidence suggests that anglers who are aware of the FCA
18 consume less fish on average than do unaware anglers,105 and statewide consumption
19 rates before the FCA were higher than after.106 These limitations, individually and
20 collectively, are clear proof of a substantial and unreasonable interference with the
21 community’s use of Bay resources, which a reasonable person would find substantially
22 annoying, disturbing, offensive or intolerable.107 As such, there is ample evidence of a
23
     100
     101
         Ex. 14, Toll Rebuttal at 2.
24       Ex. 15, Desvousges Dep. at 91:19-92:5.
     102
     103
         Ex. 1a-e, Fish Consumption Advisory Documents; Ex. 14, Toll Rebuttal at 2.
25       Ex. 15, Desvousges Dep. at 101:20-24; 101:20-102:3; 102:4-10; 109:7-13.
     104
     105
         Ex. 16, San Diego Census Data.
26       Ex. 13, Jones Rebuttal at 17. The Port displays prominent FCA signage at public
     fishing
     106
              piers and on its website. Ex. 7, Port Corp. Rep. at 1478:19-1479:24.
27       Ex. 14, Toll Rebuttal at 8, Fg. 2-1; Ex. 86, Declaration of Jones at ¶11.
     107
         Suggestions that the Bay is used for aquaculture are flatly false. No witness has
28   testified that food is grown for human consumption in the Bay. Ex. 68, Cloward Dep. at
                                              CASE NO. 3:15-CV-00578-WQH-AGS
                    PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S RESPONSE IN OPPOSITION TO DEFENDANTS’
           MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                        17
Case 3:15-cv-00578-WQH-AGS Document 450 Filed 10/01/19 PageID.40441 Page 23 of 32



 1 public nuisance.108
 2        B.     There is evidence of increased health risks from PCB exposure through
                 fish consumption from the Bay.
 3
 4        Monsanto argues that there can be no nuisance without a threat to human health
 5 and that no such threat exists in the Bay from PCBs. Monsanto is wrong on both fronts.
 6 Nuisance law requires either a human health threat or an interference with use, not both.
 7 CAL. CIV. CODE § 3479; Clary v. City of Crescent City, 11 Cal. App. 5th 274, 292 (2017).
 8 However, Monsanto’s PCBs interfere with use and pose a threat to human health.
 9        According to EPA, “PCBs have been demonstrated to cause a variety of adverse
10 health effects,” “[s]tudies in humans support evidence for potential carcinogenic and non-
11 carcinogenic effects of PCBs,” and “the data strongly suggests that PCBs are probable
12 human carcinogens.”109 EPA is not alone in its classification of PCBs as potential human
13 carcinogens—the International Agency for Research on Cancer and the National
14 Toxicology Program, among others, have also identified PCBs as carcinogenic to
15 humans.110 The State of California lists PCBs as a chemical “known to the state of
16 California to cause cancer.”111
17        PCBs also cause an increased risk of other adverse health effects and
18 developmental effects, including but not limited to diabetes, liver injury, immune system
19 dysfunction, neurobehavioral effects, impaired thyroid function, reproductive system
20
21 107:8-12, 208:6-209:13. Ex. 69, Abell Dep. at 105:14-106:13; 110:20-112:3; 132:12-14).
   Similarly, Monsanto’s insinuations about the Port promoting kids fishing tournaments
22 are misleading: the events involved purchased fish “brought in” … and placed in
   “temporary fishing pens.” Ex. 7, Port Corp. Rep. at 1476:21-1477:7; 1481:2-8. The
23 documents Monsanto cite indicate that the kids were served BBQ, not Bay fish.
   108
       But for PCBs in fish tissue: at least 1 of the 2 demographics whose consumption is
24 limited could consume 1 more serving of 9 of the 15 restricted fish species. For the other
   6 species, women and children could enjoy 1 serving per week instead of none. Ex. 14,
25 Toll Rebuttal at 6. Similarly, “[i]f PCBs were not present in barred sand bass, spotted
   sand bass or Pacific chub mackerel, there would not be a ‘Do Not Eat’ advisory for these
26 species for sensitive populations … .” Ex. 13, Jones Rebuttal. at 8.
   109
       Ex. 17, EPA PCB Info; Ex. 18, Keenan Dep. at 71:4-75:14; Ex. 86, Declaration of
27 Jones at ¶5-8.
   110
       Ex. 17, EPA PCB Info; Ex. 18, Keenan Dep. at 84:19-85:24.
28 111 Ex. 17, EPA PCB Info; Ex. 18, Keenan Dep. at 88:10-14.
                                           CASE NO. 3:15-CV-00578-WQH-AGS
                 PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S RESPONSE IN OPPOSITION TO DEFENDANTS’
        MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                     18
Case 3:15-cv-00578-WQH-AGS Document 450 Filed 10/01/19 PageID.40442 Page 24 of 32



 1 impairment, cardiovascular disease and skin irritation.112 Adverse health effects
 2 associated with PCB exposure have been observed even at background environmental
 3 exposure levels.113 Due to various and multiple exposure pathways that result in long-
 4 term bioaccumulation of PCBs in humans, the higher the levels of PCBs in the body, the
 5 higher the risk of adverse health effects.114
 6            The parties agree that “the types of PCBs likely to be bioaccumulated in fish and
 7 bound to sediments are the most carcinogenic PCB mixtures,”115 and EPA has further
 8 concluded that “people who ingest PCB-contaminated fish … may be exposed to PCB
 9 mixtures that are even more toxic than the PCB mixtures contacted by workers.” 116 An
10 increase in human exposure to PCBs results in an increased risk of developing cancer and
11 other adverse health effects,117 with sensitive populations in increased danger.118
12 Consequently, SDRWQCB has repeatedly identified “unhealthy levels of PCBs in fish
13 tissue” as the “Human Health Impairment” in connection with remediation at PCB sites
14 around the Bay.119
15            The parties also agree that children are in fact consuming “more than one child-
16 sized portion … every week” of “Do Not Eat” fish from the Bay.120 Remarkably, however,
17 Monsanto suggests that this cannot be evidence of a public nuisance because an
18 insignificant number of children are consuming dangerous levels of PCBs. The Port’s
19 expert, on the other hand, opines that Monsanto’s estimate is “absurd and grossly
20 misrepresents the potential health risk posed to children from consuming PCB-
21 contaminated fish.”121 Even without reasonably extrapolating to the greater population,
22 data from anglers who responded to the San Diego Fish Consumption Study indicate that
23
     112
     113
           Ex. 19, Olson Rep. at 2; 15-49; Ex. 86, Declaration of Jones at ¶5-8.
24         Ex. 19, Olson Rep. at 2; 19-49.
     114
     115
           Id. at 4; 19-49.
25         Ex. 17, EPA PCB Info; Ex. 18, Keenan Dep. at 80:10-81.
     116
     117
           Ex. 17, EPA PCB Info; Ex. 18, Keenan Dep. at 81-15-20.
26         Ex. 19, Olson Rep. at 2; 19-49.
     118
     119
           Id.
27         See, e.g. Ex. 11, CAO No. R9-2015-0018 at 3; Ex. 9, CAO No. R9-2017-0021 at 5.
     120
     121
           Ex. 20, Sunding Rep. at 20-23; Ex. 13, Jones Rebuttal at 13-14.
28         Ex. 13, Jones Rebuttal at 13-14.
                                               CASE NO. 3:15-CV-00578-WQH-AGS
                     PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S RESPONSE IN OPPOSITION TO DEFENDANTS’
            MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                         19
Case 3:15-cv-00578-WQH-AGS Document 450 Filed 10/01/19 PageID.40443 Page 25 of 32



 1 hundreds of children consume “Do Not Eat” fish from the Bay at levels deemed to pose
 2 an unacceptable health risk by OEHHA.122 A full 7.5% of consumers reported consuming
 3 “Do Not Eat” fish.123 The evidence further suggests that, despite multi-language signage
 4 reflecting consumption limits in numerous locations around the Bay, 124 approximately
 5 half of the anglers surveyed were unaware of the FCA and may not be limiting their
 6 consumption of PCB-contaminated fish at all.125 The Port’s expert appropriately opines
 7 that any number of people, especially children, consuming PCB-laden fish in excess of
 8 OEHHA warnings, is contrary to the risk-based limits established by OEHHA.126
 9           The ConAgra court similarly understood that, though “Defendants rely on statistics
10 and percentages[,] [w]hen translated into the lives of children that is not a persuasive
11 position.” People v Atlantic Richfield Co., No. 100-CV-788657, 2014 WL 1385823, at
12 *54 (Cal.Super. Mar. 26, 2014). The court held that through an abatement plan, “there
13 are thousands of California children … whose lives can be improved” by mitigating
14 exposure to a hazardous substance. Id. at *54. While Monsanto paid experts to disagree
15 with the import of OEHHA’s human-health advisory, those opinions are irrelevant—
16 OEHHA (not Monsanto) has the authority to make such determinations for the people of
17 California.
18           It is also undisputed that there are San Diego-area families that were not subject to
19 the survey, for whom the full extent and nature of consumption of PCB-contaminated
20 fish is not fully understood. However, site-specific information suggests that certain
21 ethnic minority groups engage in subsistence fishing at a much higher rate than the
22 general population.127 Among subsistence anglers, over 60% eat what they catch, and
23 41% share their catch with their children.128 Unlike Monsanto, SDRWQCB thinks this is
24
     122
       Id.
     123
25     Id.
     124
       The Port displays multi-language FCA warnings at public fishing piers and on its
26 website. Ex. 7, Port Corp. Rep. at 1478:19-1479:24.
   125
       Ex. 13, Jones Rebuttal at 13-14; Ex. 15, Desvousges Dep. at 95:11-16.
27 126 Id. See also Ex. 12, Jones Rep. at 5 (PCBs negatively impacting Bay angler health).
   127
       Ex. 13, Jones Rebuttal at 17; Ex. 21, Environmental Health Coalition Survey.
28 128 Id.
                                              CASE NO. 3:15-CV-00578-WQH-AGS
                    PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S RESPONSE IN OPPOSITION TO DEFENDANTS’
           MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                        20
Case 3:15-cv-00578-WQH-AGS Document 450 Filed 10/01/19 PageID.40444 Page 26 of 32



 1 a problem: “These advisories and fish consumption limits make the fish and shellfish
 2 consumption key beneficial use a very high priority for us in the bay because there are
 3 disadvantaged and environmental justice communities located very close to the bay that
 4 are likely consuming fish and shellfish on a regular basis which may disproportionately
 5 affect the health of these communities.”129
 6           In the face of this situation, Monsanto audaciously argues that there is no harm
 7 because there is no evidence that people are presently sick or dying from exposure to
 8 PCBs. Contrary to Monsanto’s suggestions, the law does not require sickness and death
 9 before PCB contamination can be considered a public nuisance and abated. “[S]omething
10 may be a nuisance without being ‘injurious to public health’ under the Civil Code so long
11 as it falls within one of the other categories listed [in Cal. Civ. Code. § 3479].” Clary, 11
12 Cal. App. 5th at 292. Moreover, there is no need to wait for an injury to occur before a
13 nuisance can be abated. Beck Development Co. v. Southern Pacific Transp. Co., 44 Cal.
14 App. 4th 1160, 1213 (1996). Similarly, the Court in ConAgra explained that the purpose
15 of creating an abatement fund is “prospective removal of the hazards defendants had
16 created,” not compensation of past injury that has already occurred. 17 Cal. App. 5th at
17 133 (emphasis added). The Port seeks a similar abatement fund in this case—not to
18 compensate for past injuries—but to mitigate the risk of harms associated with the
19 nuisance Monsanto created.
20           This goal is consistent, not in conflict, with stated objectives of relevant agencies,
21 such as SDRWQCB. At its August 2019 board meeting, SDRWQCB explained that “we
22 expect to see reduction in these pollutants [PCBs and Mercury] in fish and shellfish
23 which, in turn, helps protect the anglers, restore the beneficial uses, and provide the
24 ultimate goal of taking down the fish advisory signs.”130 Agencies need not and do not
25 wait for death and destruction before ordering remedial action to abate nuisances.
26
     129
       Ex. 23, Declaration of David Gibson, Executive Officer, SDRWQCB. August 2019
27 Board Meeting: Chiu at 45:19-46:2.
   130
       Ex. 23, Declaration of David Gibson, Executive Officer, SDRWQCB. August 2019
28 Board Meeting: Anderson at 59:23-60:9 (emphasis added).
                                              CASE NO. 3:15-CV-00578-WQH-AGS
                    PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S RESPONSE IN OPPOSITION TO DEFENDANTS’
           MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                        21
Case 3:15-cv-00578-WQH-AGS Document 450 Filed 10/01/19 PageID.40445 Page 27 of 32



 1 Monsanto’s expert confirmed that, in evaluating conditions of PCB pollution in numerous
 2 areas of the Bay, SDRWQCB routinely considered potential risk of harm to human health
 3 or the environment, not whether actual harm has already occurred.131
 4          C.    Monsanto’s PCBs pose ecological risks to Bay fish and birds.
 5           Contrary to Monsanto’s suggestion that PCBs are harmless in the Bay, there is
 6 evidence of adverse ecological impacts in the Bay. Though this harm is not readily
 7 measurable, PCBs exist in certain Bay organisms, such as invertebrates, fish and birds, at
 8 levels above risk thresholds.132 For example, survey results revealed PCB levels in spotted
 9 sand bass ranging from 89 ppb to 1,075 ppb—but toxic effects on fish are reported in
10 scientific literature at concentrations as low as 30 ppb.133 A 2016 bioaccumulation study
11 performed in San Diego Bay determined that accumulation and biomagnification of PCBs
12 by marine organisms posed potential harm to all trophic levels.134 Furthermore, piscivore
13 bird species, including sensitive species nesting in the San Diego Bay National Wildlife
14 Refuge, may be at reproductive risk due to PCB concentrations in eggs above screening
15 levels.135 Additionally, at past PCB remediation sites in the Bay, SDRWQCB has
16 recognized PCB levels in sediment that exceed Effects Range Low (“ERL”), (the
17 concentration below which environmental toxic effects are scarcely observed or
18 predicted), and/or Effects Range Median (“ERM”), (the concentration above which
19 environmental toxic effects are generally or always observed).136 SDRWQCB has
20 repeatedly identified PCB sediment contamination as a potential threat to aquatic life.137
21          D.    The remedial caps at Campbell Shipyard and Convair Lagoon are
                  evidence of the nuisance created by Monsanto’s PCBs in the Bay.
22
23           Monsanto suggests that because the Port consented to the remedial caps, there
24
     131
       Ex. 8, Woodyard Dep. at 130:2-133:8; Ex. 70, Tentative IO No. R9-2018-0035.
     132
25     Ex. 12, Jones Rep. at 3; Ex. 86, Declaration of Jones at ¶8-9.
     133
       Id.
     134
26     Ex. 85, Trapp Rep. at 14.
     135
       Ex. 12, Jones Rep. at 3.
     136
27     Ex. 85, Trapp Rep. at 14; Ex. 8, Woodyard Dep. at 130:2-133:8; Ex. 70, Tentative IO
   No. R9-2018-0035 at 4.
28 137 See, e.g., Ex. 11, CAO No. R9-2015-0018 at 3; Ex. 9, CAO No. R9-2017-0021.
                                              CASE NO. 3:15-CV-00578-WQH-AGS
                    PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S RESPONSE IN OPPOSITION TO DEFENDANTS’
           MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                        22
Case 3:15-cv-00578-WQH-AGS Document 450 Filed 10/01/19 PageID.40446 Page 28 of 32



 1 cannot possibly be a nuisance associated with their existence. But Monsanto fails to
 2 distinguish between the condition constituting a nuisance and the consequences of it. The
 3 case law Monsanto cites, however, clearly distinguishes “the act or condition constituting
 4 the nuisance from the consequences of the act or condition.” Williams v. Moulton Niguel
 5 Water Dist., 22 Cal. App. 5th 1198, 1205 (2019). In Williams, the court explained that it
 6 is the condition of nuisance that must be expressly authorized by law, not the
 7 consequences of the nuisance. Id. Here, Monsanto claims that the Port consented to the
 8 remedial caps. But the caps are not the condition of nuisance, they are the consequence:
 9 artificial barriers designed to limit further exposure to Monsanto’s PCBs. None of the
10 cases cited by Monsanto hold that, where a party consents to measures intended to
11 mitigate a nuisance, it somehow consents to the nuisance that required the mitigation.
12           Though Monsanto does not directly challenge whether the remedial caps obstruct
13 the free use of the Bay (which is, by Code definition, a public nuisance), there is certainly
14 evidence of such obstruction. For instance, where the Campbell Cap covers PCB-laden
15 sediment, conspicuous buoys are marked “KEEP OUT” and “DO NOT DISTURB” …
16 “SUBMERGED OBSTRUCTIONS ARE PRESENT.”138 At the Convair Cap, signage
17 dictates “DANGER” and “DO NOT ANCHOR” to boaters and further states: “NO
18 FISHING ALLOWED.”139 Clearly, there is evidence that PCB contamination has led to
19 an obstruction of the free use of the Bay, which is, by definition, a nuisance. CAL. CIV.
20 CODE § 3479. As further discussed in the Port’s opposition to Monsanto’s motion for
21 summary judgment (purpresture), the required caps impede development of the Bay.140
22          E.    Elevated PCB levels in Bay sediments require diversion of Port resources
                  that would otherwise be used to enhance the Bay for the public.
23
24
     138
      Ex. 22, Declaration of Paul Brown at Ex. 6A-6B.
     139
25    Id. at 5A-5B.
     140
      Monsanto does not challenge the evidence that the Port has lost the ability to develop
26 capped areas for the benefit of the people of California. Ex. 71, Cicchetti Dep. at 132:3-
   134:2; 162:13-165:7; 170:3-171:11; 172:2-174:4; 175:2-177:13; 184:2-16; 192:14-
27 194:9; 197:15-202:13; 204:1-23; 212:2-213:8; 213:20-214:20; 225:16-226:25; 230:11-
   18; 231:1-22; 233:14-235:20; 236:16-239:2; 246:4-247:7; 283:13-284:15; 307:20-
28 308:12; 308:18-311:2.
                                              CASE NO. 3:15-CV-00578-WQH-AGS
                    PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S RESPONSE IN OPPOSITION TO DEFENDANTS’
           MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                        23
Case 3:15-cv-00578-WQH-AGS Document 450 Filed 10/01/19 PageID.40447 Page 29 of 32



 1           Contrary to Monsanto’s disingenuous claims that PCBs are not an issue for the
 2 Port, the Port’s environmental group program manager explained that “PCBs are a big
 3 problem in the Bay.”141 In fact, the Port has been dealing with the PCB problem for
 4 decades. As early as the mid-1980s, the Port was involved in addressing PCB
 5 contamination, including funding for the San Diego Bay Cleanup Project.142 The Port has
 6 been involved in numerous PCB cleanups around the Bay,143 including operating as the
 7 lead in the Campbell Shipyard remediation. For decades, the Port has facilitated various
 8 iterations of a legacy pollutant reduction program.144 More recently, the Port partnered
 9 with SDRWCQB in a project to assess contaminants in fish and shellfish in the Bay145
10 and funded the San Diego Fish Consumption Study. 146 Currently, the Port and
11 SDRWCQB, are actively engaged in prioritizing PCB contamination related issues to
12 restore the beneficial use of fish impaired by PCBs and the resulting FCA.147
13           The Port routinely incurs PCB-related costs at sites throughout the Bay, and those
14 costs require the Port to divert funding from projects that would enhance the Bay for the
15 benefit the public.148 Dr. Johns testified that the Port uses both internal staff resources
16 and outside consultants to participate in and/or oversee PCB-impacted cleanup sites.149
17 The Port’s former general counsel estimated that the Port incurred at least $80-100
18 million in costs to participate in various remediation around the Bay.150 Port revenues, by
19 law, must be reinvested in the Port’s plan for the Bay. Consequently, if costs are diverted
20 to deal with the PCB problem, rather than enhancing the Bay, the public loses the benefit.
21 Monsanto does nothing to challenge this evidence, which in and of itself demonstrates a
22
23   141
     142
        Ex. 72, Brown Dep. at 61:1.
     143
        Ex. 73, 1987 Port Ltr.; Ex. 74, 1987 Health Risk Study Correspondence.
24      Ex. 72, Brown Dep. at 98:17-19; 231:1-19.
     144
     145
        Id. at 96:15-18.
25      Ex. 75, State Agency Document re Assessing Contaminants in Fish and Shellfish.
     146
     147
        Ex. 76, 2017 SCCWRP Fish Consumption Study.
26      Ex. 23, Declaration of David Gibson, Executive Officer, SDRWQCB.
     148
     149
        Ex. 7, Port Corp. Rep. at 1991:4-24; 1268:9-14.
27      Id. at 190:4-191:5.
     150
         Id. at 1214:18-1217:1; see also 1263:9-1264:6 (noting that these costs are not an
28   exhaustive total of costs incurred by the Port due to the presence of PCBs in the Bay).
                                              CASE NO. 3:15-CV-00578-WQH-AGS
                    PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S RESPONSE IN OPPOSITION TO DEFENDANTS’
           MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                        24
Case 3:15-cv-00578-WQH-AGS Document 450 Filed 10/01/19 PageID.40448 Page 30 of 32



 1 public nuisance requiring denial of Monsanto’s motion.
 2          F.    As this Court has already determined, the Port has standing to abate a
                  public nuisance to protect, preserve and enhance the Bay.
 3
 4           Monsanto argues that the Port “does not own or manage the fish,” so it lacks
 5 standing to pursue a public nuisance claim. Whether the Port somehow “owns” title to
 6 the fish is immaterial. As this Court already recognized (Order, ECF No. 81), the Port is
 7 expressly authorized by the Legislature to bring a public nuisance action to “protect,
 8 preserve, and enhance” the Bay by seeking an abatement of a public nuisance. HARB. &
 9 NAV. CODE App. 1 § 70. Through the Port Act, the Port was given the power to “protect,
10 preserve, and enhance” (1) the physical access to the Bay; (2) the natural resources of the
11 Bay, including plant and animal life; and (3) the quality of water in the Bay. Id; See also
12 Order, ECF No. 81 at p. 8-12 (finding Port standing to assert public nuisance claim for
13 harm to Bay). As this Court explained, in connection with the Port Act, the State of
14 California and the cities of San Diego, Chula Vista, Coronado, National City and Imperial
15 Beach specifically conveyed authority to bring a public nuisance claim regarding the Bay
16 to the Port. For these reasons, Monsanto’s reliance on Code § 731 to suggest that the Port
17 somehow lacks standing to assert a public nuisance claim misunderstands the effect of
18 the Port Act and the Public Resources Code.151 Monsanto’s motion fails to establish, as a
19 matter of law, that the Port does not have standing.
20 VI.       CONCLUSION
21           There is ample evidence of a public nuisance in the Bay as a result of Monsanto’s
22 PCBs—more than sufficient to raise genuine issues of material fact. The Court should
23 deny Monsanto’s Motion for Summary Judgment (Public Nuisance) in all respects.152
24
25   151
       The Port, as a trustee of the Bay as a public resource, may bring an action for public
   nuisance. CAL. PUB. RES. CODE § 6009.1(e). Furthermore, California law does not require
26 a public nuisance plaintiff to own the property interest with respect to which a nuisance
   exists. A public nuisance claim is designed to protect “the interests of the community or
27 the comfort and convenience of the general public,” Venuto, 22 Cal. App. 3d at 123.
   152
       To the extent the Court is inclined to entertain a cross-motion for summary judgment
28 on the issues raised herein, the Port would submit such motion expeditiously.
                                              CASE NO. 3:15-CV-00578-WQH-AGS
                    PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S RESPONSE IN OPPOSITION TO DEFENDANTS’
           MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                        25
Case 3:15-cv-00578-WQH-AGS Document 450 Filed 10/01/19 PageID.40449 Page 31 of 32



 1                                                Respectfully submitted,
 2 Dated: October 1, 2019                         By: /s/ Kenneth O. Corley
 3                                                KELLEY DRYE & WARREN LLP
                                                  William J. Jackson (admitted Pro Hac Vice)
 4                                                Texas Bar No. 00784325
                                                  Micheal W. Dobbs (admitted Pro Hac Vice)
 5                                                Texas Bar No. 24012533
                                                  Kenneth O. Corley (admitted Pro Hac Vice)
 6                                                Texas Bar No. 24048405
 7                                                Nancy K. Yanochik (admitted Pro Hac Vice)
                                                  Texas Bar No. 01293000
 8                                                515 Post Oak Blvd., Suite 900
                                                  Houston, TX 77027
 9                                                Telephone: 713-355-5000

10                                                KELLEY DRYE & WARREN LLP
                                                  Andrew W. Homer (SBN 259852)
11                                                7825 Fay Ave., Suite 200
                                                  La Jolla, CA 92037
12                                                Telephone: (858) 795-0426

13                                                SAN DIEGO UNIFIED PORT DISTRICT
                                                  OFFICE OF THE GENERAL COUNSEL
14                                                Thomas A. Russell, SBN 108607, Gen. Counsel
                                                  Ellen F. Gross, SBN 149127, Asst. Gen. Counsel
15                                                John N. Carter, SBN 246886, Dep. Gen. Counsel
                                                  3165 Pacific Highway
16                                                P.O. Box 120488
                                                  San Diego, CA 92112-0488
17                                                ATTORNEYS FOR THE SAN DIEGO
18                                                UNIFIED PORT DISTRICT

19
20
21
22
23
24
25
26
27
28
                                           CASE NO. 3:15-CV-00578-WQH-AGS
                 PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S RESPONSE IN OPPOSITION TO DEFENDANTS’
        MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                     26
Case 3:15-cv-00578-WQH-AGS Document 450 Filed 10/01/19 PageID.40450 Page 32 of 32



 1                                  CERTIFICATE OF SERVICE
 2        I hereby certify that on October 1, 2019, I electronically filed the foregoing
 3 PLAINTIFF        SAN      DIEGO       UNIFIED          PORT     DISTRICT’S         RESPONSE           IN
 4 OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT OR, IN
 5 THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
 6 through this Court’s electronic filing system (ECF) and served through the Notice of
 7 Electronic Filing (NEF) hyperlink, to the parties and/or counsel who are registered
 8 CM/ECF Users set forth in the service list obtained from this Court on the Electronic
 9 Mail Notice List.
10
11 Dated: October 1, 2019                                 By: /s/ Kenneth O. Corley
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           CASE NO. 3:15-CV-00578-WQH-AGS
                 PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S RESPONSE IN OPPOSITION TO DEFENDANTS’
        MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                     27
